                        Case 3:20-mc-00831                   Document 1            Filed 08/13/20         Page 1 of 17
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                     __________     of Oregon
                                                                District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 3:20-mc-831
     The Cellular Telephone Assigned Call Number                             )
     (971) 237-4148, as described in Attachment A                            )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A hereto,

located in the             Southern               District of                    Florida                , there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               
               u evidence of a crime;
               
               u contraband, fruits of crime, or other items illegally possessed;
                 
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. §§ 841                          Possession with Intent to Distribute a Controlled Substance
        21 U.S.C. § 843(b)                        Use of a Communication Facility


          The application is based on these facts:
        See affidavit in support of search warrant. To ensure technical compliance with 18 U.S.C. §§ 3121-3127, the warrant will also
        function as a pen register order and an accompanying application certified by a government attorney is included. See 18
        U.S.C. §§ 3122(b), 3123(b).
          
          u Continued on the attached sheet.
          
          u Delayed notice of 30 days (give exact ending date if more than 30 days:                                         ) is   requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Devin A Sperling, Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with
                                            ith
                                              h tthe
                                                  he req
                                                  he requirements
                                                      eq
                                                       quire
                                                         uire
                                                         ui remmeen ntts of
                                                                          o Fed. R. Crim. P. 4.1 by
                Telephone at 2:31 p.m.                 ((specify
                                                        (s
                                                         spe
                                                          pecciify        ble electronic means).
                                                                fy reliable
                                                                   rel
                                                                    eliabl
                                                                       iable
                                                                       ia bl


Date:            08/13/2020
                                                                                                        Judge’s signature

City and state: Portland, Oregon                                                  Stacie
                                                                                  Sta    F. Beckerman, United States Magistrate Judge
                                                                                                      Printed name and title
            Case 3:20-mc-00831        Document 1      Filed 08/13/20     Page 2 of 17




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America

                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

IN RE APPLICATION OF THE UNITED                   Misc. No. ____________________
STATES OF AMERICA FOR AN ORDER
AUTHORIZING THE INSTALLATION                      APPLICATION
AND USE OF PEN REGISTERS AND
TRAP AND TRACE DEVICES                            UNDER SEAL

       The United States of America pursuant to 18 U.S.C. § 3122, hereby applies to this Court

for an order pursuant to 18 U.S.C. § 3123 authorizing the installation and use of pen registers and

trap and trace devices (“pen-trap devices”) to record, decode, and/or capture dialing, routing,

addressing, and signaling information associated with each communication to or from the cell

phone number described in the accompanying warrant and application. In support of this

application, the United States asserts:

       1.      This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of pen registers and trap and trace devices.

       2.      Such an application must include three elements: (1) “the identity of the attorney

for the Government or the State law enforcement or investigative officer making the

application”; (2) “the identity of the law enforcement agency conducting the investigation”; and


                                                                      Page 1 (Revised May 2019)
            Case 3:20-mc-00831         Document 1       Filed 08/13/20     Page 3 of 17




(3) “a certification by the applicant that the information likely to be obtained is relevant to an

ongoing criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).

       3.      The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.

       4.      The law enforcement agency conducting the investigation is the Drug

Enforcement Administration (DEA).

       5.      The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by

the FBI. The details of the ongoing criminal investigation, as well as the information to be

obtained, are described in the accompanying warrant and attachments.

       6.      This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated,” 18 U.S.C. § 3127(2)(A)(i).

                                      Government Requests

       7.      For the reasons stated above and in the accompanying warrant and attachments,

the United States requests that the Court include in the authorization of that warrant an order

authorizing the installation and use of pen-trap devices to record, decode, and/or capture the

dialing, routing, addressing, and signaling information described as described in the warrant and

attachments.

Dated: August 13, 2020                                 Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                       s/ Parakram Singh
                                                       PARAKRAM SINGH, OSB #134871
                                                       Assistant United States Attorney


                                                                                             Page 2
            Case 3:20-mc-00831       Document 1       Filed 08/13/20    Page 4 of 17




                                      ATTACHMENT A

                                    Property to Be Searched

       1.       The cellular telephone assigned call number 971-237-4148 (hereinafter “SP-

4148”), whose wireless service provider is AT&T (hereinafter “Provider”), a wireless telephone

service provider headquartered at 11760 US Highway 1, Suite 600, North Palm Beach FL, 33408

Information about the location of SP-4148 that is within the possession, custody, or control of

the Provider.




Attachment A                                                                                Page 1
                                                                                     Revised May 2019
             Case 3:20-mc-00831       Document 1       Filed 08/13/20     Page 5 of 17




                                       ATTACHMENT B

                                 Particular Things to Be Seized

I.      Information to Be Disclosed by AT&T (hereinafter “Provider”):

        A.      Prospective Information: All information about the location of the cellphone

assigned call number 971-237-4148 (hereinafter “SP-4148 “) described in Attachment A for a

period of thirty days, during all times of day and night. “Information about the location of the

Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information [distance from tower, range to tower

(PCMD/RTT/REVEAL/Historic MLTs, TrueCall, TDOA or Timing Advance Information or

other similar un-named records held by the Provider)], as well as all data about which “cell

towers” (i.e., antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the

towers) received a radio signal from the cellular telephone described in Attachment A.

        B.      To the extent that the information described in the previous paragraph

(hereinafter, “Location Information”) is within the possession, custody, or control of Provider,

Provider is required to disclose the Location Information to the government. In addition,

Provider must furnish the government all information, facilities, and technical assistance

necessary to accomplish the collection of the Location Information unobtrusively and with a

minimum of interference with Provider’s services, including by initiating a signal to determine

the location of the Target Cell Phone on Provider’s network or with such other reference points

as may be reasonably available, and at such intervals and times directed by the government. The

government shall compensate Provider for reasonable expenses incurred in furnishing such

facilities or assistance.

Attachment B                                                                                  Page 1
                                                                                       Revised May 2019
            Case 3:20-mc-00831        Document 1      Filed 08/13/20     Page 6 of 17




       C.       This warrant does not authorize the seizure of any tangible property. In approving

this warrant, the Court finds reasonable necessity for the seizure of the Location Information.

See 18 U.S.C. § 3103a(b)(2).

II.    Information to Be Seized by the Government

       All information described above in Section I that constitutes evidence, fruits, and

instrumentalities of violations of Title 21, U.S.C., Section 841(a)(1) and 846, Possession with

Intent to Distribute and Conspiracy to Possess with the Intent to Distribute Heroin; and Title 21,

U.S.C., Section 843(b), Use of a Communication Facility in Furtherance of a Drug Crime, for a

period of 30 days from the date of the execution of the search warrant, for SP-4148, listed in

Attachment A.




Attachment B                                                                                 Page 2
            Case 3:20-mc-00831        Document 1       Filed 08/13/20     Page 7 of 17




DISTRICT OF OREGON, ss:               AFFIDAVIT OF DEVIN A. SPERLING


                            Affidavit in Support of an Application
                          for a Search Warrant for Geolocation Data

       I, Devin A. Sperling, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Drug Enforcement Administration (DEA) and have

been since October 26, 2018. My current assignment is Task Force Group D-51, of the Portland

District Office. As such, I am an “investigative or law enforcement officer” within the meaning

of Section 2510(7) of Title 18, United States Code; that is, an officer of the United States

empowered by law to conduct investigations of, and make arrests for, offenses enumerated in

Title 18, United States Code, Section 2516. My training and experience includes 16 weeks at the

Drug Enforcement Administration Academy at Quantico, Virginia. At the academy, I was

trained in all aspects of conducting narcotics investigations to include debriefing defendants,

witnesses, and informants, conducting surveillance, executing search warrants, conducting

controlled deliveries, utilizing law enforcement, open source, and social media databases, and

seizing narcotics and narcotics-related assets. I have also acquired knowledge and information

about illegal drug trade and the various means and methods by which it is furthered from formal

and informal training, other law enforcement investigators, informants, individuals I have

interviewed, and from my participation in investigations. I have also worked with and consulted

numerous agents and law enforcement officers who have investigated drug trafficking offenses.

       2.      I submit this affidavit in support of an application for a search warrant under Rule

41 of the Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(c)(1)(A) for information

Affidavit of Devin A. Sperling                                                                 Page 1
                                                                                       Revised May 2019
            Case 3:20-mc-00831          Document 1       Filed 08/13/20      Page 8 of 17




about the cellular telephone assigned call number:

             x    (971) 237-4148

(hereinafter “Subject Phone-4148” or “SP-4148”), whose service provider is AT&T (hereinafter

“Provider”), a wireless telephone service provider headquartered at 11760 U.S. Highway 1, Suite

600, North Palm Beach, FL, 33408, as described in Attachment A hereto. As explained below, I

believe there is probable cause to obtain the location information and other information as

described in Attachment B hereto.

       3.        Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       4.        This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

       5.        Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. §§ 841(a)(1) and 846, Possession with the Intent to Distribute a


Affidavit of Devin A. Sperling                                                                   Page 2
            Case 3:20-mc-00831         Document 1        Filed 08/13/20    Page 9 of 17




Controlled Substance and Conspiracy to Possess with the Intent to Distribute a Controlled

Substance, and 21 U.S.C. § 843(b), Use of a Communication Facility to Distribute a Controlled

Substance (hereinafter “Target Offenses”) have been committed, are being committed, and will

be committed Christopher Joshua Ruggles (hereinafter “Ruggles.”) There is also probable cause

to believe that the location information and other information described in Attachment B will

constitute evidence of these criminal violations and will lead to the identification of individuals

who are engaged in the commission of these offenses.

       6.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                                          Target Offenses

       7.         I believe there is probable cause to believe that evidence of the following

violations will be found in the places to be searched:

             x    Title 21, U.S.C., Section 841(a)(1) and 846, Possession with Intent to Distribute

                  and Conspiracy to Possess with the Intent to Distribute heroin.

             x    Title 21, U.S.C., Section 843(b), Use of a Communication Facility in

                  Furtherance of a Drug Crime.

                                 Confidential Source Information

       8.        Confidential Source 1 (hereinafter “CS-1”) has provided information to the DEA

since March 2020. CS-1 has no criminal conviction history. Previously, CS-1 was a target in a

Title III investigation involving the unlawful distribution of methamphetamine, heroin, and


Affidavit of Devin A. Sperling                                                                  Page 3
            Case 3:20-mc-00831       Document 1      Filed 08/13/20    Page 10 of 17




cocaine. No criminal charges were filed against CS-1 in that case, and CS-1 is currently

providing information and assistance to the DEA out of a desire to avoid criminal charges or

receive a reduced sentence. CS-1 has provided reliable information to the DEA that has been

independently corroborated by Investigators.

       9.      Confidential Source 2 (hereinafter “CS-2”) has provided information to

Washington County investigators since May, 2020. CS-2 had previously been arrested and

convicted for Distribution of a Controlled Substance, Felon in Possession of a Weapon,

Possession of a Controlled Substance, Unauthorized Use of a Motor Vehicle, Burglary in the

First Degree, Attempted Robbery in the First Degree, Robbery in the Second Degree, Theft in

the Second Degree, Failure to Register as a Sex Offender, Felony Fleeing and Attempting to

elude police in a vehicle, DUII, Assault in the Third Degree, Unlawful Use of a Weapon, and

probation violations. The CI has provided information about drug traffickers in Washington

County, Oregon that was corroborated through surveillance and drug purchase operations. The

CI is currently providing information in exchange for possible sentencing consideration.

                                  Statement of Probable Cause

                                 Background of the Investigation

       10.     In March 2020, investigators from DEA Portland District Office, Group D-51

began an investigation into a Mexico based Transnational Criminal Organization distributing

heroin, methamphetamine, and counterfeit pills in the vicinity of Portland, OR.

       11.     In May 2020, CS-1 provided investigators with the Mexican phone number 52-

6648137213 (hereinafter SP-7213). CS-1 stated this number was used by Daniel Contreras, and

identified Contreras as a facilitator based in Mexico, who would provide local contacts for


Affidavit of Devin A. Sperling                                                                Page 4
          Case 3:20-mc-00831          Document 1     Filed 08/13/20     Page 11 of 17




narcotics distribution. Investigators entered SP-7213 in law enforcement databases and found the

number to be connected to a Washington County Interagency Narcotics Team (WIN)

investigation.

       12.       In May 2020, Washington County investigators were simultaneously conducting

an investigation into Daniel Contreras. Communications with Contreras via CS-2 indicated that

an unidentified Hispanic male utilizing phone number 971-900-8241 (hereinafter UM-8241)

could supply CS-2 with heroin. DEA and Washington County investigators contacted each other

after learning that both agencies were investigating related targets. DEA Group D-51 and

Washington County Interagency Narcotics Team (WIN), agreed to combine investigative

resources following this communication.

       13.       On August 5th, 2020 the Honorable Judge Marco Hernandez signed a court order

authorizing T-III voice and SMS intercepts of 971-900-8241 (hereinafter SP-8241) utilized by

UM-8241. Investigators began receiving intercepts on August 6th, 2020.

                     Ruggles utilizes SP-4148 to facilitate heroin transaction

       14.       Since investigators began monitoring SP-8241, the intercepts have been almost

exclusively related to the sale and transportation of narcotics. Based on my training and

experience I know that narcotics distributors will often have one phone they use exclusively for

narcotics transactions. Based on the intercepts we have received up to this point I believe UM-

8241 uses SP-8241 solely for arranging narcotics deals.

       15.       On August 8, 2020 investigators intercepted SP-4148 exchanging SMS messages

with SP-8241. Investigators subpoenaed telephone records for SP-4148 and found the phone is

currently subscribed to Christopher Joshua Ruggles. Ruggles is previously known to


Affidavit of Devin A. Sperling                                                              Page 5
            Case 3:20-mc-00831       Document 1       Filed 08/13/20     Page 12 of 17




investigators as a narcotics distributor operating in Washington County, Oregon.

       16.     UM-8241 and Ruggles exchanged the following SMS messages. All messages

were intercepted in English. UM-8241 utilized SP-8241 and Ruggles utilized SP-4148 for all

messages.

               RUGGLES: How much I owe?

               UM-8241: 3,000

               RUGGLES: Y I want to bring me 10 more and I’ll pay you your money.

               RUGGLES: Anyways can you bring me 10 more and I’ll pay the money I/O you I

               only owe you 3000 right?

               UM-8241: There are 6 thousand you gave me 2 thousand there are 4 thousand

               left.

               RUGGLES: Ok I got it.

               RUGGLES: In the morning if you want can you bring me 20 oz of them cause I

               have 10 sold in the morning and You can bring them to that place I met you and

               I’ll have extra mobey you out down.

               RUGGLES: Can you cone out around like 12 or one?

       17.     Based on my training and experience I know that drug dealers rarely refer to

narcotics directly when they communicate. Based on the prices and quantities they discuss, I

believe Ruggles and UM-8241 discussed heroin transactions as the prices are consistent for the

current prices of heroin in the quantities listed in the messages. I believe Ruggles confirmed to

UM-8241 that he owed $3,000 from a previous narcotics transaction. UM-8241 then informed

Ruggles that he paid $2,000 out of $6,000 owed, and Ruggles still owed UM-8241 $4,000. I


Affidavit of Devin A. Sperling                                                              Page 6
           Case 3:20-mc-00831         Document 1       Filed 08/13/20      Page 13 of 17




believe Ruggles went on to propose that if UM-8241 brings 20 ounces of heroin Ruggles can pay

for that amount as well as what he previously owed.

       18.     Based on the foregoing, I believe Ruggles is committing and will continue to

commit the Target Offenses. Furthermore, I believe Ruggles is using a cellphone, specifically

SP-4148, in furtherance of these offenses. I request the court issue a federal search and seizure

warrant authorizing Investigators to collect and monitor the geolocation of SP-4148, which is

also being used in furtherance of the Target Offenses.

                                    Records Held by Provider

       19.     In my training and experience, I have learned that Provider is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate at least two

kinds of information about the locations of the cellular telephones to which they provide service:

(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal using data

from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically


Affidavit of Devin A. Sperling                                                                 Page 7
          Case 3:20-mc-00831         Document 1       Filed 08/13/20      Page 14 of 17




less precise that E-911 Phase II data.

       20.     Based on my training and experience, I know that Provider can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on Provider’s network or with such other

reference points as may be reasonably available.

       21.     Based on my training and experience, I know that Provider can collect cell-site

and other location data about the Target Cell Phone, including the information requested in

Attachment B. Based on my training and experience, I know that for each communication a

cellular device makes, its wireless service provider can typically determine: (1) the date and time

of the communication; (2) the telephone numbers involved, if any; (3) the cell tower to which the

customer connected at the beginning of the communication; (4) the cell tower to which the

customer connected at the end of the communication; and (5) the duration of the communication.

I also know that wireless providers such as Provider typically collect and retain cell-site data

pertaining to cellular devices to which they provide service in their normal course of business in

order to use this information for various business-related purposes.

                                            Conclusion

       22.     Based on the foregoing, I request that the Court issue the proposed geolocation

search warrant for SP-4148 pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. §

2703(c). I further request that the Court authorize execution of the warrant at any time of day or

night, owing to the potential need to locate the Target Cell Phone outside of daytime hours.

       23.     I further request that the Court direct Provider to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of


Affidavit of Devin A. Sperling                                                               Page 8
          Case 3:20-mc-00831         Document 1        Filed 08/13/20     Page 15 of 17




Provider. I also request that the Court direct Provider to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with Provider’s

services, including by initiating a signal to determine the location of the Target Cell Phone on

Provider’s network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government.

       24.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Parakram Singh. I was informed that it is AUSA Singh’s opinion that the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant and that the information likely to be obtained is relevant to

an ongoing criminal investigation.

                                 Request for Precluding Notice

       25.     It is respectfully requested, pursuant to 18 U.S.C. § 2705(b), that Provider be

ordered not to disclose the existence or service of the search and seizure warrant to the

subscriber, customer, or any other person, for a period of one year from the date of said order

(unless that period is extended by further order of the Court), except as required to disclose to

Provider’s officers, employees, or agents to the extent necessary to comply with the warrant.

Based upon my knowledge, training, and experience, it is my belief that notification at this time

of the existence of the warrant may result in the endangerment of the life or physical safety of an

individual, flight from prosecution, the destruction of or tampering with evidence, intimidation

of potential witnesses, and/or otherwise seriously jeopardize an investigation.


Affidavit of Devin A. Sperling                                                               Page 9
          Case 3:20-mc-00831          Document 1       Filed 08/13/20      Page 16 of 17




                                   Request for Delaying Notice

       26.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. This delay is justified

because there is reasonable cause to believe that providing immediate notification of the warrant

may have an adverse result, as defined in 18 U.S.C. § 2705. Based upon my knowledge, training,

and experience, it is my belief that providing immediate notice to subscriber or user of the Target

Cell Phone may result in the endangerment of the life or physical safety of an individual, flight

from prosecution, the destruction of or tampering with evidence, intimidation of potential

witnesses, and/or otherwise seriously jeopardize an investigation. See 18 U.S.C. § 3103a(b)(1).

As further specified in Attachment B, which is incorporated into the warrant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

                                       Request for Sealing

       27.     I further request that this Court issue an order sealing, until further order of the

Court, all papers submitted in support of the requested search warrant, including the application,

this affidavit, the attachments, and the requested search warrant. I believe that sealing these

documents is necessary because the information to be seized is relevant to an ongoing

investigation, and any disclosure of the information at this time may endanger the life or physical


Affidavit of Devin A. Sperling                                                                Page 10
          Case 3:20-mc-00831           Document 1      Filed 08/13/20     Page 17 of 17




safety of an individual, cause flight from prosecution, cause destruction of or tampering with

evidence, cause intimidation of potential witnesses, or otherwise seriously jeopardize an

investigation. Premature disclosure of the contents of the application, this affidavit, the

attachments, and the requested search warrant may adversely affect the integrity of the

investigation.



                                                                               2:31
                                                 /s/ Sworn to by telephone at _____a.m./p.m
                                                 In accordance with Fed. R. Crim. P. 4.1
                                                 Devin A. Sperling
                                                 DEA Special Agent


                         2:31
Sworn to by telephone at _____a.m./p.m. in accordance with Fed. R. Crim. P. 4.1

this   13th      day of August 2020.



                                                 HONORABLE STACIE F. BECKERMAN
                                                 United States Magistrate Judge




Affidavit of Devin A. Sperling                                                                Page 11
